Exhibit T3A.5 CERTIFICATE OF INCORPORATION OF B.S. of Woodbridge, Inc. To: The Secretary of State State of New Jersey Pursuant to the provisions of the New Jersey Business Corporation Act, the undersigned, being a natural person of at least 18 years of age and acting as the incorporator of the corporation hereby being organized thereunder, certifies that: FIRST:The name of the corporation (hereinafter called the “corporation’’) is B.S. of Woodbridge, Inc. SECOND:The corporation is organized to engage in any activity within the purposes for which corporations may be organized under the New Jersey Business Corporation Act, and, in addition and without limiting the generality of the foregoing, for the following purpose or purposes: To own and operate restaurants To apply for, register, obtain, purchase, lease, take licenses in respect of or otherwise acquire, and to hold, own, use, operate, develop, enjoy, turn to account, grant licenses and immunities in respect of, manufacture under and to introduce, sell, assign, mortgage, pledge or otherwise dispose of, and, in any manner deal with and contract with reference to: (a)inventions, devices, formulae, processes and any improvements and modifications thereof; (b)letters patent, patent rights, patented processes, copyrights, designs, and similar rights, trade-marks, trade symbols, and other indications of origin and ownership granted by or recognized under the laws of the United States of America or of any state or subdivision thereof, or of any foreign country or sub­division thereof, and all rights connected therewith or appertaining thereunto; (c) franchises, licenses, grants, and concessions. To have all of the powers conferred upon corporations organized under the New Jersey Business Corporation Act. THIRD:The aggregate number of shares which the corporation shall have authority to issue is 100, all of which are without par value, and all of which are of the same class. FOURTH:The address of the initial registered office of the corporation within the State of
